Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2020 has been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 09/07/2020 is noted by the Examiner.
Claim Objections
5.	Claim 1 is objected to because of the following informalities:  “An electrical, preferably portable and battery-powered, electrical measurement device…”. In this portion of the claim, Applicant appears to be claiming an “electrical electrical measuring device”. A better suggestion would be “An electrical measuring device, preferably portable and battery-powered, comprising:…”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 1 recites the limitation "…a display controlled by the processing unit and displaying the processed electrical signals…" in lines 7-8 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the limitation in question (“electrical signals”) refers to the “electrical measurement signals” disclosed earlier in the claim; or if it refers to different “electrical signals”. If it’s the former, the limitation should be changed to “electrical measurement signals”.
9.	Claim 1 recites the limitation "…the processor and the local web browser application are arranged for executing a HTML based application…" in line 10 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the limitation in question refers to the “processing unit” disclosed earlier in the claim. If so, then the limitation should be disclosed in the same wording every time it’s used; in this case, preferably “processor”.
10.	Claims 2-11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as they further limit claim 1.
11.	Please make the proper corrections.
Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claim(s) 12 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Carnahan et al. US 6,560,557 (Hereinafter Carnahan).
Regarding claim 12, Carnahan teaches a method for configuring a preferably portable and battery-powered (Col. 4, lines 32-36; remote, portable), electrical measurement device (Figs.2, 5, 6; test and measurement device; 2C), comprising the step of configuring, on the measurement device or a remote resource a HTML (Fig. 3; Col. 4, line 59 to Col. 5, line 5; HTML) based application to be executed by a local browser application stored in the measurement device (Figs.2, 5, 6; test and measurement device; 2C).
Allowable Subject Matter
14.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
15.	The following is an examiner’s statement of reasons for allowance:
16.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a display controlled by the processing unit and displaying the processed electrical signals, wherein: the processor is arranged to execute an operating system stored in the memory, and in the memory furthermore a local web browser application is stored which can be executed by the processor, the processor and the local web browser application are arranged for executing a HTML based application, and the HTML based application is adapted to control the electrical measurement unit and/or process said electrical measurement signals in a user-defined manner.”
17.	Claims 2-11 are also allowed as they further limit allowed claim 1.
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wells US 2007/0234195 - The method involves requesting a web page from a server computer system by a web browser on a client computer system.
Anderson et al. US 2015/0022181 - The measurement method involves receiving first measurement data from at least one measurement device (124A,124B) by a gateway device (122).
Wilson et al. US 11,158,422 - The system (100) has a microcontroller for obtaining digital time reference signal within a reference sampling period. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867